Citation Nr: 0730742	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  06-02 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to November 
1969.  His awards and decorations include the Purple Heart 
Medal, Combat Action Ribbon and Navy Commendation Medal.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board notes that in a December 2005 rating decision, the 
veteran was granted an increased rating for his PTSD of 50 
percent, effective from June 14, 2004, the date of service 
connection.  This did not satisfied his appeal.

In September 2006, the veteran provided testimony at a 
hearing before the undersigned Veterans Law Judge at the 
Columbia RO.  A transcript of the hearing is of record.


FINDING OF FACT

Throughout the entire initial evaluation period, the 
veteran's PTSD has been productive of occupational and social 
impairment that more nearly approximates total than 
deficiencies in most areas.


CONCLUSION OF LAW

Throughout the entire evaluation period, the criteria for a 
100 percent disability rating for PTSD have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2006).






REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran was granted service connection for PTSD and 
assigned a 30 percent disability evaluation in a September 
2004 rating decision, effective June 14, 2004.  As noted 
above, he was granted an increased rating of 50 percent in a 
December 2005 rating decision, also effective June 14, 2004.  
The veteran claims that he is entitled to a 100 percent 
disability rating as he is unable to work due to his PTSD.

In response to his claim for service connection, the veteran 
was afforded a VA psychiatric examination in June 2004.  He 
was noted to have an agreeable manner, but his speech was 
highly pressurized and rapid.  The examiner noted that he 
would often launch into tangential discourses.  The veteran 
stated that since his return from Vietnam he worked various 
jobs, but never remained at one job for more than three or 
four years.  He had been married to his current wife for 18 
years, but had three previous marriages.  He described his 
relationship with his current wife as being not very happy, 
and reported that he had a son with whom he did not have 
contact.  He and his wife had friends that they occasionally 
went to dinner with, and the veteran reported that he 
attended church every Sunday.  Because of his experiences in 
Vietnam, he stated that it was difficult for him to make 
long-range plans or commitments.  He denied any significant 
history of anger management problems and stated that when he 
gets upset, he tries to remove himself from the situation.  
The veteran acknowledged that he had occasional thoughts of 
suicide, but had never made a specific plan or attempt.  The 
examiner observed that the veteran's overall distress level 
appeared high, and he appeared discouraged and despondent.  
He was found to have difficulties concentrating and 
communicating effectively, and the examiner also concluded 
that he had a difficult time maintaining both personal and 
occupational commitments.  The veteran reported that he was 
unable to work because of a past heart attack and back 
problems.  The diagnosis was chronic PTSD, with limited 
physical functioning, mobility, unemployment, and isolation.  
A Global Assessment of Functioning (GAF) score of 50 was 
assigned.

Outpatient treatment records from the VA Medical Center 
(VAMC) show that the veteran underwent mental health 
treatment beginning in March 2004.  He was diagnosed with 
PTSD and found to have normal speech with logical and goal-
directed thought processes.  The veteran stated that he had a 
major problem with anger, but that he suppressed it.  He 
reported that he was unable to be consistent with anything in 
his personal and professional life.  Six months later, in 
October 2004, the veteran reported that he experienced 
flashbacks when he was startled and had nightsweats almost 
every night.  He denied having hallucinations or delusions, 
and was without suicidal or homicidal ideations or plan.  

In August 2005 the veteran was provided a second VA 
psychiatric examination.  He was noted to be obviously 
overwrought and had a tremulous voice.  He stated that his 
symptoms, such as depression, anxiety, fatigue, and poor 
sleep, had worsened and that he was unable to maintain a job 
or a marriage.  He stated that he had no stamina since his 
heart attack and that both his physical and emotional 
limitations prevented him from working.  He had been 
unemployed for five years, and attributed his not working to 
both his heart attack and his PTSD symptoms.  The veteran 
denied delusions and hallucinations and was not found to have 
any impairment in his thought processes or communication.  He 
reported having some memory loss and impairment, and stated 
that he had suicidal thoughts.  His speech was normal in 
volume, rate, and prosody.  The diagnosis was chronic PTSD, 
moderately severe to severe and a GAF score of 47 was 
assigned.  The examiner noted that the veteran had avoided 
embellishing his symptoms in the past and had not sought VA 
treatment in order to distance himself from his symptoms.  He 
concluded that the veteran's health problems as well as the 
loss of his employment had increased his PTSD symptoms and 
that the veteran was a future candidate for total and 
permanent disability.  In an October 2004 addendum to the 
examination report, the examiner stated that he reviewed the 
veteran's claims folder and noted that the veteran had 
experienced a moderate exacerbation of his PTSD symptoms.

The veteran testified during his September 2006 hearing 
before the Board that that he became unemployed approximately 
five to six years ago and that he had worked as a landscaper 
and in a nursery.  He stated that he had trouble getting 
along with other people, as well as problems with anger and 
focusing on one task.  The veteran also testified that he had 
thought about hurting himself and had loaded his gun while 
having suicidal thoughts.  Finally, the veteran noted that 
seeking mental health treatment and attending group therapy 
had not helped his PTSD.  

Also of record is a September 2006 letter from a friend of 
the veteran, A.H.L., stating that he has often provided 
financial assistance to the veteran and tried to help him run 
a nursery business.  A.H.L. noted that the veteran had an 
inability to stay focused and was not able to interact with 
people which directly affected his ability to run a business 
or stay gainfully employed.  He concluded that the veteran 
was unable to function in the workplace or to support 
himself.


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

In assessing the evidence of record, it is important to note 
that the GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  

In the Board's opinion, the social and occupational 
impairment from the veteran's PTSD has most nearly 
approximated total impairment during the entire initial 
evaluation period.  The record shows that the veteran has 
been unemployed for over five years, and that he has 
attributed his unemployment to both his physical and mental 
problems.  The record also contains a September 2006 letter 
from one of the veteran's friends, A.H.L., who has provided 
economic and employment assistance to the veteran.  A.H.L. 
wrote that the veteran was unable to focus on his work or 
interact with people and was therefore unable to remain 
gainfully employed.  During his June 2004 and August 2005 VA 
psychiatric examinations, the veteran was found to have 
moderately severe to severe PTSD, and was assigned GAF scores 
ranging from 47 to 50, consistent with serious symptoms and 
serious impairment in social and occupational functioning.  
The VA examiners also noted that the veteran had difficulties 
concentrating and communicating effectively, and that the 
veteran reported having memory problems.  The veteran 
testified during his September 2006 hearing before the Board 
that he had loaded a gun on several occasions while thinking 
of hurting himself.  Furthermore, the veteran reported at his 
VA examinations that he had been married four times, that he 
did not have a good relationship with his current wife, and 
that he had no contact with his son.  

The Board finds that testimony and statements of the veteran 
to be credible and notes that the August 2005 VA examiner 
specifically found that the veteran did not embellish his 
symptoms.  While the record does not establish that the 
veteran has persistent delusions or hallucinations, exhibits 
grossly inappropriate behavior, or is disorientated to time 
or place, the veteran is unemployed due to PTSD symptoms and 
has GAF scores consistent with serious symptoms and serious 
impairment in functioning.  

In accordance with 38 C.F.R. § 4.7, the Board concludes that 
a 100 percent disability rating is warranted throughout the 
entire initial evaluation period.    


ORDER

Entitlement to a 100 percent evaluation for PTSD throughout 
the initial evaluation period is granted, subject to the 
criteria governing the payment of monetary benefits.  



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


